ORDER

PER CURIAM.
Valley R-6 School District and Cal Tiefe-nauer appeal from a judgment rendered by the Circuit Court of Washington County finding that Tiefenauer failed to exercise the *648highest degree of care and awarding Donald Ripley $15,000 in property damages.
We affirm the judgment pursuant to Rule 84.16(b), and deny Respondent’s request for attorney fees for frivolous appeal. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.